Citation Nr: 0607214	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  99-12 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU) prior to July 16, 2001.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1953.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan Puerto 
Rico.  


FINDINGS OF FACT

1.  The veteran had a single 30 percent schedular rating 
prior to July 16, 2001 for right eye blindness; his left eye 
was not service-connected and he was not shown to be blind in 
the left eye.  

2.  Prior to July 16, 2001, the evidence shows the veteran to 
be blind in the right eye, with only light perception. 

3.  The veteran worked from August 1967 to March 1990 as a 
teacher.  

4.  Prior to July 16, 2001, the veteran had a single 30 
percent rating which does not meet the minimum criteria of 38 
C.F.R. § 4.16(a).  

5.  Prior to July 16, 2001, the veteran was not unemployable 
due to his service-connected disability.  


CONCLUSION OF LAW

The requirements for a total disability rating based on 
unemployability prior to July 16, 2001 have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5103, 5103a, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159. 3.321, 3.40, 4.16, 4.19 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the law, TDIU cannot be awarded to a veteran who is 
already in receipt of a 100 percent schedular rating.  See 38 
C.F.R. § 4.16(a) (2004) (TDIU may be awarded "where the 
schedular rating is less than total . . .."); 38 C.F.R. § 
4.16(a), (c) (1996) (to the same effect).  In this case, the 
veteran claimed a TDIU in March 1998, which the RO denied in 
July 1998.  The veteran disagreed and this appeal ensued.  In 
October 2003, the RO granted compensation for blindness of 
the left eye, evaluated it with the service-connected right 
eye, and assigned a 100 percent evaluation for the eyes 
effective from July 16, 2001, the date of the VA examination 
showing blindness in both eyes.  Thus the issue remaining 
before the Board on appeal is whether the veteran was 
entitled to a TDIU prior to the effective date of the 100 
percent schedular disability evaluation.  

To assign a TDIU prior to July 16, 2001, the evidence would 
have to show that the veteran was precluded, by reason of his 
service-connected disability, from obtaining and maintaining 
any form of gainful employment consistent with his education 
and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005).  If there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits 
based on individual unemployability.  38 C.F.R. § 4.16(a).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321 (2005).  

Prior to July 16, 2001, the veteran's sole service-connected 
disability was right eye blindness due to chorioretinitis, 
evaluated as 30 percent disabling.  Accordingly, prior to 
July 16, 2001, the veteran does not meet the basic criteria 
for consideration for entitlement to TDIU on a schedular 
basis under 38 C.F.R. § 4.16(a).  

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).  The record contains no evidence that prior to July 
16, 2001, the veteran's service-connected right eye 
disability resulted in marked interference with employment 
beyond that contemplated by the rating schedule, or frequent 
periods of hospitalization that would render impractical the 
application of the rating schedule.  

A statement dated in April 1998 from the veteran's past 
employer reported that the veteran retired from teaching in 
March 1990 due to years of service and age.  There is no 
objective medical evidence in the file that shows that the 
veteran was unemployable prior to July 16, 2001 due to his 
service-connected disability alone.  This includes an April 
2000 lay statement from a school director concerning the 
veteran's employment as a teacher between 1967 and 1971, as 
well as medical reports dated in February and March 2000 
showing treatment for the right eye, but which do not show 
that the veteran was unemployable due to the right eye or 
that he should have been rated beyond 30 percent disabled for 
the right eye.  

The Board finds that the schedular evaluation in this case is 
not inadequate or impractical.  The rating schedule provides 
for higher ratings for eye disabilities, but the required 
manifestations have not been shown. The Board further finds 
no evidence that the right eye disability presents such an 
unusual or exceptional disability picture so as to require an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  The appellant did not require frequent 
hospitalization for his right eye, nor has there been any 
other exceptional/unusual characteristics of his disability 
that would merit extraschedular consideration.  While the 
appellant's right eye blindness has had an adverse effect on 
his employment, the schedular ratings take such factors into 
account.  There is no evidence that service-connected right 
eye disability interfered markedly with employment, so as to 
preclude application of the regular schedular ratings, or 
made the veteran unable to secure or follow a substantially 
gainful occupation. Accordingly, the Board finds that the 
regular schedular standards applied in the current case 
adequately described and provided for the appellant's 
disability level for his right eye disability, and that 
consideration of a total evaluation under 38 C.F.R. § 4.16(b) 
is not warranted.  Accordingly, the Board can identify no 
basis for an extraschedular grant of TDIU prior to July 16, 
2001.  The veteran's own assertions do not constitute 
competent medical evidence in support of his claim.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here the veteran was provided proper notice on the issue 
before the Board in February 2002 that complied with the 
requirements noted.  Notice was provided subsequent to the RO 
determination.  The deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and he 
had ample time in which to respond to the notice letter.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005).  The 
appellant has had a "meaningful opportunity to participate 
effectively" in the processing of his claim.  Mayfield , Id.  
The Board finds that the present adjudication of that issue 
will not result in any prejudice to the appellant.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that the appellant has 
been examined, and private and VA records have been obtained.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.  


ORDER

A total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disability (TDIU) prior to July 16, 2001 is denied.  




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


